J-S44037-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
              v.                           :
                                           :
HAKIM MUHAMMAD,                            :
                                           :
                    Appellant              :           No. 955 EDA 2015

            Appeal from the Judgment of Sentence January 23, 2015
               in the Court of Common Pleas of Delaware County,
              Criminal Division, No(s): CP-23-CR-00000274-2014

BEFORE: FORD ELLIOTT, P.J.E., STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                            FILED JULY 28, 2016

        Hakim Muhammad (“Muhammad”) appeals from the judgment of

sentence imposed following his conviction of two counts each of possession

of a controlled substance, possession with intent to deliver a controlled

substance (“PWID”), and possession of a firearm prohibited (“PFP”). 1     We

affirm.

        Detective Michael Honicker (“Detective Honicker”) of the Criminal

Investigation Unit of Delaware County testified that, in November of 2013,

he began investigating Muhammad through a confidential informant (“CI”).

N.T., 12/3/14, at 71. Detective Honicker, a 30-year veteran of the Narcotics

Unit, and the CI conducted controlled buys of cocaine from 1410 Morton

Avenue, Chester, Pennsylvania (“the residence”). Id. at 66, 71.




1
    35 P.S. § 780-113(a)(16), (30); 18 Pa.C.S.A. § 6105(a)(1).
J-S44037-16


     During the first controlled buy, in early November 2013, the CI was

searched and provided with a quantity of money for buying drugs.       Id. at

72-73. Detective Honicker followed the CI in his own vehicle to ensure that

the CI did not make any extra stops along the way. Id. at 73. Detective

Honicker was able to observe the residence from the rear of an auto shop

across the street, roughly 50 yards away.        Id. at 79.   Using a pair of

binoculars, Detective Honicker was able to observe the CI enter the

residence after Muhammad answered the door and allowed him inside. Id.

at 74, 80. After a “few minutes,” the CI exited the residence and eventually

met with Detective Honicker at a predetermined location, where the CI

handed over what was determined, by field test, to be cocaine. Id. at 75-

76. Over roughly the next month, Detective Honicker and the CI conducted

three (3) more controlled buys of cocaine at the residence.     Id. at 76-80.

Each time, Muhammad opened the front door and allowed the CI inside,

where the CI remained for several minutes before returning to Detective

Honicker with substances that field-tested as cocaine. Id.

     Based on the completed purchases, Detective Honicker obtained a

search warrant for the residence.   Id. at 83.    When executing the search

warrant, police entered through the front door and made their way to the

living room, where they found Muhammad’s father, Ricky Brightwell

(“Brightwell”), asleep. Id. at 84. Police also found a black bag containing

bagging material for both cocaine and marijuana, Inositol (a “cutting agent”



                                 -2-
J-S44037-16


used to increase the quantity of cocaine for street sale), Acetone (used for

“re-rocking”2 cocaine), a digital scale, and a small bag of marijuana. Id. at

88-91.   Police found a similar black bag under the kitchen sink, which

contained 36 small bags of marijuana packaged for street sale, some larger

bags of marijuana, and bagging material used for cocaine. Id. at 94, 96-97.

      Police found Muhammad asleep in an upstairs room.             Id. 100-01.

Police also found ammunition,3 unused bagging material, two pill bottles with

Muhammad’s name on the labels, and mail addressed to Muhammad at the

residence.   Id. at 101-08.4     Police also found four Pennsylvania driver’s

licenses displaying Muhammad’s name and picture, as well as four casino

identification cards in Muhammad’s name. Id. at 108-09.




2
   Detective Honicker described re-rocking as a “procedure where [drug
dealers] take cutting agent and ... cocaine and they’ll ... put it in a blender
... and spritz it with ... Acetone. It gives it the metallic smell and also you
compress it. When you compress it, it dries, hardens, and then you can just
break it off and you can put it in these bags, weigh it up, put it in the bags,
and you can tell people this is right off of the block of cocaine where, in
reality, it’s not.” N.T., 12/3/14, at 90.
3
  Police found boxes of ammunition containing 9 mm., .40 and .45-caliber
rounds, as well as a number of 12-gauge shotgun shells. N.T., 12/3/14, at
102-05.
4
  Detective Honicker initially testified that police found a bottle of Inositol in
Muhammad’s supposed bedroom. N.T., 12/3/14, at 197. However, on
cross-examination, Detective Honicker agreed that the inventory sheet that
he filled out did not list Inositol as an item found in the bedroom. Id.


                                   -3-
J-S44037-16


      In the basement, the police found a duffel bag containing cocaine,

bagging material, Inositol, three firearms,5 identification for Brightwell, a ski

mask, and a Quran.      Id. at 112-18.     Muhammad indicated to Detective

Honicker that he possessed everything in the basement. Id. at 121. Police

also found a leather jacket containing $1,350 in currency, which Muhammad

identified as his.   Id. at 120-121.     Detective Honicker asked Muhammad

how much currency was in the jacket, and Muhammad correctly identified

the amount. Id.

      Detective Louis Grandizio, an expert witness in the field of firearms

and firearm identification, testified that the shotgun shells recovered from

the room where Muhammad was found would work with the shotgun found

in the basement. Id. at 243, 252.

      Detective Kenneth C. Rutherford, Jr. (“Detective Rutherford”), of the

Delaware County Narcotics Task Force, testified that the drug paraphernalia

found throughout the house (unused bags, Inositol, Acetone, and a digital

scale) was consistent with drug trafficking rather than personal use. Id. at

270-75. Detective Rutherford also indicated that the firearms found in the

basement are indicative of drug trafficking, as traffickers often use firearms

for protection of themselves and their products.       Id. at 281.     Detective


5
  Police found a Mossberg 12-gauge shotgun with a pistol grip, a Browning
.357 rifle with “obliterated” serial numbers, and a Smith & Wesson .40-
caliber semi-automatic pistol with accompanying magazines. N.T., 12/3/14,
at 114-116.



                                   -4-
J-S44037-16


Rutherford also noted that it is common for family members to work

together in the drug trafficking business. Id. at 282-83.

     Muhammad presented testimony from his grandmother, Margo Valerie

Anderson (“Anderson”), who stated that Muhammad had lived with her at

1616 West Third Street in Chester since 2010.      Id. at 301-02.   Anderson

noted that, while Muhammad’s identification cards were found at the

residence, a number of the cards listed her address on them. Id. at 309-12.

     The mother of Muhammad’s children, Ayesha Brown (“Brown”),

testified that, at the time of Muhammad’s arrest, she lived at the residence

with her three children and Brightwell. Id. at 316-17. According to Brown,

Brightwell frequently utilized the basement to store his “things.” Id. at 322.

Brown stated that Muhammad did not stay at the residence or keep any

clothing there. Id. at 328. Brown also testified that at the time, she was

working “crazy hours” and would often times go to work at 6:00 a.m. or

6:30 a.m. Id. at 327. As a result, Muhammad would often arrive at the

residence before Brown left for work, then take their children to school and

pick them up afterword. Id. Brown indicated that at one point she owned a

9-millimeter handgun, and that the handgun ammunition in the bedroom

where Muhammad was found belonged to her. Id. at 329-31. Brown also

stated that she never bought shotgun shells, Inositol, or any of the bagging

material found at the residence. Id. at 332.




                                 -5-
J-S44037-16


     Brown also testified that on December 12, 2013, she woke up at 5

a.m. to prepare for work, and that she had asked Muhammad to come to the

residence to watch the children after she left for work.          Id. at 342-43.

According to Brown, she left for work around 5:45 a.m., and Muhammad

was in her bedroom watching television.          Id. at 350-51.    During cross-

examination, Brown acknowledged that on days when Muhammad came

over, he had access to the entire residence throughout the day, including the

areas where the drugs and guns were found. Id. at 359-60. She also noted

that on these days, she had “no idea” what was happening at the house.

Id. at 359.

     A jury found Muhammad guilty of possession of a controlled substance

and PWID.     In a non-jury determination that took place after the jury

verdict, the trial court found Muhammad guilty of PFP.            The trial court

sentenced Muhammad to a term of 12-120 months in prison for the PWID

conviction,6 and a consecutive term of 60-120 months in prison for the PFP

conviction for an aggregate prison term of 72-240 months. Muhammad filed

a Post-Sentence Motion, which the trial court denied.

     Muhammad then filed a timely Notice of Appeal and a timely court-

ordered   Pennsylvania   Rule   of   Appellate    Procedure   1925(b)    Concise

Statement of Matters Complained of on Appeal.

     On appeal, Muhammad raises the following questions for our review:

6
  Muhammad’s possession of a controlled substance sentence merged with
his sentence for PWID.


                                 -6-
J-S44037-16


      (1) Whether the [t]rial [c]ourt erred in denying [Muhammad’s]
      Post[-]Sentence Motion[] where there was insufficient evidence
      to establish the charges beyond a reasonable doubt[?]

      (2) Whether the [t]rial [c]ourt abused its discretion in denying
      [Muhammad’s] [P]ost-[S]entence [M]otion where the verdict
      was against the weight of the evidence[?]

Brief for Appellant at 6.

      In his first claim, Muhammad argues that the evidence is insufficient to

support his convictions.    Id. at 9-14.   We apply the following standard of

review when considering a challenge to the sufficiency of the evidence:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether[,] viewing all the evidence admitted at trial
      in the light most favorable to the verdict winner, there is
      sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying
      the above test, we may not weigh the evidence and substitute
      our judgment for the fact-finder. In addition, we note that the
      facts and circumstances established by the Commonwealth need
      not preclude every possibility of innocence.         Any doubts
      regarding a defendant’s guilt may be resolved by the fact-finder
      unless the evidence is so weak and inconclusive that as a matter
      of law no probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.         Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact[,] while passing upon the credibility of witnesses
      and the weight of the evidence produced[,] is free to believe all,
      part or none of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super. 2014) (citation

omitted).

      Initially, Muhammad argues that he did not possess the drugs found in

the residence.     Brief for Appellant at 9, 13.     Specifically, Muhammad


                                  -7-
J-S44037-16


contends that the evidence failed to establish that he constructively

possessed the drugs.    Id. at 12-13.    Muhammad claims that Detective

Honicker’s testimony did not establish constructive possession of the drugs.

Id. at 9, 12-13.   Muhammad also asserts that the police did not record a

“chain of custody” when handling evidence or take photos of the evidence or

locations where evidence was found.       Id. at 11.     Muhammad further

contends that Detective Honicker “gave no specifics or circumstances as to

when, or to whom” Muhammad’s statement claiming that everything in the

basement belonged to him was made, and that Muhammad was “never

shown the bag from the basement or asked about it.” Id.

      In addition, Muhammad argues that the bag in the basement

containing firearms and cocaine had Brightwell’s identification inside, but

nothing referencing Muhammad. Id. at 12-13. Muhammad points out that

Brightwell was the only adult in the house found in close proximity to drugs.

Id. at 12. According to Muhammad, only ammunition, and not drugs, were

found in the bedroom where he was located. Id. Muhammad asserts that

the only item that he claimed direct ownership over was the leather jacket

containing $1,350. Id. at 11-12. Muhammad also argues that because he

did not constructively possess the drugs, he did not intend to deliver them.

Id. at 13.7


7
  Muhammad baldly contends that because Detective Honicker relied on
information provided to him by an unknown officer and didn’t see where
Muhammad was located when police initially entered the residence,


                                 -8-
J-S44037-16


      Possession of a controlled substance and PWID are defined as follows:

      (a) The following acts and the causing thereof within the
      Commonwealth are hereby prohibited:

                                     ***

      (16) Knowingly or intentionally possessing a controlled or
      counterfeit substance by a person not registered under this act,
      or a practitioner not registered or licensed by the appropriate
      State board, unless the substance was obtained directly from, or
      pursuant to, a valid prescription order or order of a practitioner,
      or except as otherwise authorized by this act.

                                     ***

      (30) Except as authorized by this act, the manufacture, delivery,
      or possession with intent to manufacture or deliver, a controlled
      substance by a person not registered under this act, or a
      practitioner not registered or licensed by the appropriate State
      board, or knowingly creating, delivering or possessing with intent
      to deliver, a counterfeit controlled substance.

35 P.S. § 780-113(a)(16), (30).

      “As [Muhammad] was not in physical possession of [the drugs or

firearms], the Commonwealth was required to establish that he had

constructive possession of the seized items to support his convictions.”

Commonwealth v. Hopkins, 67 A.3d 817, 820 (Pa. Super. 2013) (citation

omitted). Constructive possession is a “legal fiction” that requires conscious

dominion, defined as “the power to control the contraband, and the intent to

exercise such control.”   Id.; See also Commonwealth v. Bricker, 882

Detective Honicker’s testimony constitutes inadmissible hearsay. Brief for
Appellant at 11-13.    However, Muhammad does not cite to any legal
authority or the record to support this assertion; thus it is waived. See
Pa.R.A.P. 2119(a); Commonwealth v. Hakala, 900 A.2d 404, 406-07 (Pa.
Super. 2006).


                                  -9-
J-S44037-16


A.2d 1008, 1014 (Pa. Super. 2005).           Constructive possession can be

established by circumstantial evidence, based on the “totality of the

circumstances,” as long as the “combination of the evidence links the

accused to the crime beyond a reasonable doubt.”         Bricker, 882 A.2d at

1014.    (citation omitted).   “Constructive possession is an inference arising

from a set of facts that possession of the contraband was more likely than

not.”    Commonwealth v. Parker, 847 A.2d 745, 750 (Pa. Super. 2004)

(citation omitted).

        Further,

        In order to prove the offense of [PWID], the Commonwealth
        must prove beyond a reasonable doubt both that the defendant
        possessed the controlled substance and had the intent to deliver.
        When determining whether a defendant had the requisite intent
        to deliver, relevant factors for consideration are the manner in
        which the controlled substance was packaged, the behavior of
        the defendant, the presence of drug paraphernalia, and large
        sums of cash. Expert opinion testimony is also admissible
        concerning whether the facts surrounding the possession of
        controlled substances are consistent with an intent to deliver
        rather than with an intent to possess it for personal use. The
        expert testimony of a witness qualified in the field of drug
        distribution, coupled with the presence of paraphernalia, is
        sufficient to establish intent to deliver.

        Commonwealth v. Carpenter, 955 A.2d 411, 414 (Pa. Super.

2008) (citations and quotations marks omitted).

        Our review of the record discloses sufficient evidence to establish

Muhammad’s constructive possession of the drugs. See Trial Court Opinion,

8/31/15, at 9-10. Indeed, while Muhammad was not found in proximity to

any drugs, the Commonwealth presented evidence of his admission that


                                   - 10 -
J-S44037-16


everything in the basement belonged to him, which would have included the

duffle bag containing cocaine.   Further, the bedroom where he was found

contained mail addressed to the residence and his identifications.        The

record reflects that Muhammad also answered the door to the residence

during controlled buys with the CI, and allowed the CI into the house on four

separate occasions, after which the CI emerged with drugs.          Thus, we

conclude that the record contained sufficient evidence establishing that

Muhammad constructively possessed the cocaine and marijuana found in the

residence.   See Commonwealth v. Petteway, 847 A.2d 713 (Pa. Super.

2004) (stating that the evidence was sufficient to support appellant’s

conviction of possession of a controlled substance despite appellant and the

controlled substance being found in different rooms).

      Further, in light of evidence of the digital scale, $1,350 in cash, the

packaging materials, the successful controlled buys, the products found in

the residence that are used to dilute and improve the appearance of cocaine

(Inositol and Acetone), and Muhammad’s constructive possession of the

drugs, we conclude that the evidence was sufficient to sustain Muhammad’s

PWID conviction. See Commonwealth v. Little, 879 A.2d 293, 295-96 (Pa.

Super. 2005) (stating that the evidence was sufficient to support appellant’s

PWID conviction where police found numerous bags of cocaine and

marijuana, a digital scale, a bottle of Inositol, and a number of plastic bags

in appellant’s home).



                                 - 11 -
J-S44037-16


      Muhammad also contends that there is insufficient evidence to sustain

his PFP conviction. See Brief for Appellant at 9, 12-13. Muhammad argues

that because all of the guns in the basement were discovered in a bag

containing Brightwell’s, not Muhammad’s, identification, there is insufficient

evidence to establish his constructive possession of the guns.     Id. at 13.

Muhammad asserts that the shotgun shells, found in the room where he was

discovered, are not sufficient to establish his possession over the shotgun

found in the basement simply because they “would” work with the gun. Id.

      PFP is defined as followed:

      (a) Offense defined.

            (1) A person who has been convicted of an offense
      enumerated in subsection (b), within or without this
      Commonwealth, regardless of the length of sentence or whose
      conduct meets the criteria in subsection (c) shall not possess,
      use, control, sell, transfer or manufacture or obtain a license to
      possess, use, control, sell, transfer or manufacture a firearm in
      this Commonwealth.

                                        ***

      (b) Enumerated offenses. The following offenses shall apply
      to subsection (a):

                                        ***

      Section 2702 (relating to aggravated assault).

18 Pa.C.S.A. § 6105.8       Firearms, like controlled substances, can be

possessed constructively. See Hopkins, 67 A.3d at 820-21.


8
  Muhammad was convicted of aggravated assault in 2003, and he does not
challenge his inability to possess a firearm.


                                    - 12 -
J-S44037-16


     Here, while the firearms were found in the basement and Muhammad

was discovered in an upstairs bedroom, Muhammad informed Detective

Honicker that everything in the basement belonged to him. N.T., 12/3/14,

at 112-18, 121.        The jury credited Detective Honicker’s testimony in

convicting Muhammad of PFP; we will not disturb the jury’s credibility

determinations.    See Melvin, 103 A.3d at 39-40 (stating that this Court’s

role is not to weigh the evidence, but to ensure that there is sufficient

evidence in the record to enable a fact-finder to find every element of a

crime beyond a reasonable doubt). Additionally, Muhammad was found in a

room containing shells matching the shotgun found in the basement. N.T.

12/3/14, at 252.      In viewing the record in the light most favorable to the

Commonwealth, the evidence was sufficient to support Muhammad’s PFP

conviction. See Trial Court Opinion, 8/31/15, at 12.

     In his second claim, Muhammad contends that the verdict was against

the weight of the evidence. Brief for Appellant at 14-15. Muhammad argues

that the combined testimony of Brown and Anderson proves that Muhammad

did not live at the residence, and could not have constructively possessed

the drugs or firearms. Id. Muhammad asserts that this testimony was un-

contradicted,   and    that   the   testimony   from   the   Commonwealth   was

“inadmissible hearsay.”9 Id. at 15.



9
 Muhammad incorporates by reference his sufficiency argument, which our
appellate rules do not allow. See Commonwealth v. Veon, 109 A.3d 754,


                                    - 13 -
J-S44037-16


      Our standard of review for challenges to the weight of the evidence is

as follows:

      A claim alleging the verdict was against the weight of the
      evidence is addressed to the discretion of the trial court.
      Accordingly, an appellate court reviews the exercise of the trial
      court’s discretion; it does not answer for itself whether the
      verdict was against the weight of the evidence. It is well[-
      ]settled that the fact-finder is free to believe all, part, or none of
      the evidence and to determine the credibility of the witnesses,
      and a new trial based on a weight of the evidence claim is only
      warranted where the fact-finder’s verdict is so contrary to the
      evidence that it shocks one’s sense of justice. In determining
      whether this standard has been met, appellate review is limited
      to whether the trial judge’s discretion was properly exercised,
      and relief will only be granted where the facts and inferences of
      record disclose a palpable abuse of discretion.

Commonwealth v. Karns, 50 A.3d 158, 165 (Pa. Super. 2012) (citation

and brackets omitted).




774 (Pa. Super. 2015) (stating that an appellant waives any claim where he
or she incorporates by reference to prior arguments).


                                  - 14 -
J-S44037-16


     Initially, we note that Muhammad did not properly preserve his

challenge to the weight of the evidence by raising it before the trial court.

See Pa.R.Crim.P. 607(A).     In point of fact, Muhammad’s Post-Sentence

Motion does not mention a challenge to the weight of the evidence. The fact

that Muhammad included a weight of the evidence claim in his 1925(b)

Concise Statement does not preserve it on appeal. See Commonwealth v.

Thompson, 93 A.3d 478, 490-91 (Pa. Super. 2014). 10

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/28/2016




10
  Even if we had not deemed Muhammad’s weight claim to be waived, we
would have determined that it lacks merit. Here, the jury found the
Commonwealth’s witnesses to be credible.         See Trial Court Opinion,
8/31/15, at 18. Based on the record, the jury’s decision is supported by the
evidence, and does not “shock one’s sense of justice.” See Karns, 50 A.3d
at 165. Thus, the facts and inferences of record do not disclose a palpable
abuse of discretion by the trial court. See id.



                                - 15 -